This is a question of great importance; much property depends upon it, and it is in some measure moved for this reason. We have had it twice solemnly, and I say with pleasure, ably argued — I perfectly coincide in opinion with my brother SPENCER, upon the gift, the jus proprietatis
passed to the donee a mere temporary use, limited by the life of the donor, and jus possessionis alone remained. This case has been likened to a devise; there would be no difference, the remainderman is always the principal object of the testator's bounty; and the intermediate estate is well satisfied by the labor — Judge SPENCER says something was held out to the daughter: this was to be a beneficial estate, carrying with it every possible certainly this case would admit; thus, the increase compensated the loss of value by age, labor, and breeding. It would be in vain to look for cases in point in the English reporters; they never possessed property exactly similar; their villains were not in all respects in the same condition with our slaves. If a person were to hire out a negro for a year, or a number of years, or devise her for a number of years, or for a time uncertain as a life, and this happens every day, would any man say that, in the first case stated, the hirer was to have the issue? Yet the counsel for the defendant could not distinguish this case from the present; although it was repeatedly pressed upon them by the counsel for the plaintiff.
Reason, equity, and the general opinion, which I suppose rested on professionals, or judicial opinions formerly given, are all strongly in favor of the plaintiff. Men must be permitted to provide for the various conditions of their families, out of this kind of property. In this country, it makes a large part of our estates. It is a common thing to (14) leave some negroes to the wife for life, and to children afterwards; the construction has been uniform ever since the settlement of this country: That the issue went to the remainderman; the labor has been all that was intended or understood for the use orintermediate estate. As I said in the case of hire, the increase revert to the person who has the property; so, the increase go to the person who has the jus proprietatis, not inconsistent with, but conformable to, the rule. *Page 23 
This construction is founded in justice and policy, as it accommodates this property to the provision of families, and I think it is agreeable to the principles of law. Construction, having obtained for a great length of time, and universal practice ought to be satisfactory evidence of their adoption under legal authority. Therefore, enter judgment for the plaintiff.